                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION




UNITED STATES OF AMERICA,               )
                                        )
           Plaintiff,                   )
                                        )
    v.                                  ) Case No. 4:17-cr-00132 GAF
                                        )
EDWARD GLEASON, Et Al                   )
                                        )
          Defendant.                    )

                      UNAPPOSED MOTION FOR CONTINUANCE
                   OF TRIAL SETTING FROM THE MARCH DOCKET
                      TO THE APRIL 2020 REGULAR CRIMINAL
                            DOCKET WITH SUGGESTIONS
                  _________________________________________________


         COMES NOW defendant through counsel and moves the court to continue this

matter from its present March setting to the April 2020 regular criminal docket. As

grounds defendant states:

               1. On January 22, 2019, former counsel moved to withdraw from the case

         because of conflict. The motion was granted on January 30th and undersigned

         counsel took over the cases as appointed CJA attorney for defendant.

               2. While counsel is prepared to try this case on the March docket, matters

         have arisen similar to those that occurred with prior counsel dealing with the issue

         of representation. These have been addressed in an ex parte motion presently on

         file with the court.
              3. It is anticipated that a hearing will be required to address Mr. Gleason’s

      concerns. Regardless of whether counsel remains on the case or is replaced this

      recent unexpected development necessitates at least a one-docket extension of the

      trial date. The Government has no objection to this request. Other counsel have

      indicated they anticipate pleading guilty.

              4. Counsel submits that defendant is entitled to a continuance under the

      provisions of Title 18, United States Code, Section 3161(h)(8)(B), in that: 1) trial

      on the currently scheduled upcoming docket would result in a miscarriage of

      justice; 2) the case is reasonably complex and is significant in terms of the outcome

      because of the serious nature of the charges and the statutory penalties involved; 3)

      it is unreasonable to expect current counsel or a replacement counsel and the

      defendant to be ready for trial by the currently scheduled date; and, 4) failure to

      grant a continuance would likely prevent undersigned counsel from being able to

      adequately complete vital work that needs to be done and prepare and present the

      defense case in a meaningful and constitutionally adequate means if trial were to

      proceed on the current setting.

      WHEREFORE, defendant moves the court to strike the case from its current

setting and continue the case to the regular scheduled criminal docket for the month of

April 2020.




                                            2
Respectfully submitted,

      /S/

John R. Osgood
Attorney at Law, #23896



112 SW 3rd Street
Lee's Summit, MO 64063
Email: jrosgood@earthlink.net
Office Phone: (816) 525-8200
Fax:          525-7580

CERTIFICATE OF SERVICE
I certify that a copy of this pleading has been caused to be served on the Assistant United
States Attorney for Western District of Missouri and other ECF listed counsel through use
of the Electronic Court Document Filing System on February 20, 2020.

/s/
JOHN R. OSGOOD




                                              3
